THOMPSON, Presiding Judge,
concurring in part and dissenting in part in case no. 2120020.
I would not remand this action to require the juvenile court to vacate the August 20, 2012, cease-and-desist order. Even assuming that the exhibits attached to the motion seeking the order did not identify D.N.R. or D.N.R.’s family, as the main opinion asserts, the juvenile court’s order does nothing more that require K.R. and J.W. to comply with § 12-15-133(g), Ala.Code 1975. In ordering K.R. and J.W. to cease the “dissemination of names, identities or other confidential information which are protected by statu[t]e, via the newspaper, internet website and other social networking media, and/or by any other form” (emphasis added), the trial court essentially put them on notice that § 12-15 — 133(g) was applicable in this case and *409that the dissemination of confidential information was prohibited by law.
I find no basis on which to require the juvenile court to vacate the cease-and-desist order; therefore, I dissent from that portion of the opinion remanding the cause for the juvenile court to vacate that order. I concur with the remainder of the opinion.
PITTMAN, J., concurs.